COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Michele Lee Willis v. Scott R. Ensell

Appellate case number:     01-20-00583-CV

Trial court case number: 2019-72253

Trial court:               80th District Court of Harris County

         This Court issued an order on July 8, 2021, striking appellant’s brief and ordering appellant
to file a corrected brief within 30 days of the date of the order. Thus, appellant’s brief was due on
August 9, 2021, but because the reporter’s record was filed on July 18, 2021, the deadline for
appellant’s brief was extended to August 18, 2021. No corrected brief has been filed.
       Appellee filed a motion to dismiss this appeal for want of prosecution. The Court directs
appellant to file a response to this motion to dismiss within 14 days of the date of this order. If
no response or corrected brief is filed within 14 days of the date of this order, the Court may
dismiss the appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___August 31, 2021_____